Citation Nr: 0716321	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  He died in May 2004.  The appellant is his widow.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  In 
January 2005, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in July 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2005.

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  During the hearing, 
the appellant submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  Also 
during the hearing, the appellant requested, and he 
undersigned granted, a 30-day abeyance period to submit 
additional evidence.  The appellant, through her 
representative, submitted additional evidence in July 2006, 
waiving initial RO consideration of that evidence.  The Board 
accepts the evidence for inclusion in the record.  See 38 
C.F.R. § 20.800 (2006).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  During the veteran's lifetime, service connection was not 
established for any disability.  

3.  The veteran's death certificate indicates that the 
immediate cause of his death was lung cancer; other evidence 
indicates that metastatic renal cell adenocarcinoma was a 
contributory cause of death.

4.  The veteran did not have verified active service in the 
Republic of Vietnam during the Vietnam Era, and thus may not 
be presumed to have been exposed to herbicide agents, 
including AO, during such service.

5.  Lung cancer and metastatic renal cell adenocarcinoma were 
first manifested many years following separation from 
service, and there is no medical evidence or opinion that 
establishes a nexus between any such carcinoma and the 
veteran's military service.

6.  A disability of service origin did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, to include as due to AO exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim, as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, July 2004 pre-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection for 
the cause of the veteran's death, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  The July 
2004 letter also requested that the appellant send in any 
pertinent evidence that she had in her possession.  Hence, 
the July 2004 letter met all four of Pelegrini's content of 
notice requirements, as well as the VCAA's timing of notice 
requirement. 

As regards the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, the requirements 
of disability (here, resulting in death) and medical nexus 
were met via the July 2004 notice described above, and the 
matter of disability rating is not at issue.  While the RO 
did not notify the appellant regarding the assignment of an 
effective date, on these facts, such omission is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  Because the Board's decision 
herein denies the claim for service connection for the cause 
of the veteran's death now under consideration, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical and personnel records, his death certificate, 
and hospital records from the VA Medical Center (VAMC) in 
Richmond, Virginia, dated from April to May 2004, which 
includes the terminal hospital summary.  As noted above, the 
appellant submitted additional evidence, consisting of a 
travel voucher dated in 1970 which is largely illegible, 
during the June 2006 Board hearing.  Following the hearing, 
in July 2006, she also submitted additional evidence 
consisting of a lay statement and an additional statement of 
contentions.  While, during the hearing, the appellant 
indicated that she had spoken to an oncologist and he would 
submit a statement if needed, as noted above, no additional 
medical evidence was submitted during the 30-day abeyance 
period following the hearing, or to date.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

During the veteran's lifetime, service connection was not 
established for any disability.  His death certificate 
indicates that the immediate cause of his death was lung 
cancer.  The May 2005 VA hospital summary indicates that the 
veteran was admitted in January 2004 for management of a 
sacral decubitus ulcer and nonhealing right trochanteric sore 
and it was noted that he had paraplegia secondary to a motor 
vehicle accident in 1995.  The past medical history included 
chromophobe renal adenocarcinoma and status post left radical 
nephrectomy in December 2000.  It was indicated that testing 
in May 2002 confirmed recurrence of his cancer and testing in 
October 2003 confirmed metastasis to the liver and lungs.  
The veteran died in May 2004 and the principle diagnoses 
included renal cell adenocarcinoma, metastatic and left post-
obstructive pneumonia.  

The appellant contends that the veteran's fatal lung cancer 
was caused by his exposure to AO during his military service 
in Vietnam, and that service connection for the cause of his 
death is thus warranted.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  See Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 
3.307, 3.309.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam Era.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneiform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II DM or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  The VA Secretary 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

In this case, the veteran's available service records does 
not show service in Vietnam during the Vietnam Era.  The DD 
Form 214 indicates that he had 3 months and 28 days of 
foreign and/or sea service but does not show that he received 
the Vietnam Service Medal or any other service recognition 
connoting service in Vietnam.  Moreover, the veteran's 
service personnel and administrative records are completely 
negative for indications that he was ever present in Vietnam.  
The service personnel records show that the veteran served in 
the continental United States and in Hawaii during service.  
It is indicted that he arrived in Honolulu in July 1970 and 
departed  Honolulu in November 1970. 

During the June 2006 RO hearing, the appellant testified 
that, the veteran went to Hawaii in July 1970 and that, in 
August 1970, he told her that he was being sent to Vietnam.  
She indicated that the veteran's commanding officer wrote her 
a letter advising her how to get a hardship discharge and 
that she got cousins and ministers to write letters in 
support of the discharge request.  She indicated that the 
veteran was subsequently sent home.  She testified that all 
documentation in support of her claim was burned in a house 
fire in 1986.  She asserted that the veteran was exposed to 
Agent Orange during service in Vietnam and that this caused 
his death.  

The appellant has submitted a copy of a travel voucher dated 
in 1970 that it largely illegible.  That document does not 
include anything showing that the veteran had service in 
Vietnam.  The appellant has also submitted a lay statement 
from a cousin indicating that the appellant told her that the 
veteran was in Vietnam and that she wrote a letter, at the 
appellant's request, to the veteran's commanding officer 
regarding a requested hardship discharge.  The travel voucher 
and lay statement from the appellant's cousin (clearly based 
on hearsay, and not personal knowledge), do not provide 
evidence that the veteran served in Vietnam during his period 
of active service.

Accordingly, under the legal authority cited above, the 
veteran may not be presumed to have been exposed to AO during 
claimed service in Vietnam, and service connection for the 
cause of his death may not be considered under that theory of 
entitlement.

The record also presents no other basis for service 
connection for the cause of the veteran's death in this case.  
The service medical records are completely negative for 
findings or diagnoses of any carcinoma, and there is no 
medical evidence that any carcinoma was manifested (to any 
degree) during the first post-service year.  Hence, the 
conditions resulting in the veteran's death were not shown in 
or within one year after service.  In fact, the first 
objective evidence of lung and renal cancer is reflected in 
the April and May 2004 VA hospital records, many years after 
the veteran's service.  Moreover, those records-which 
indicate that renal cancer had its onset in 2002, which then 
was shown to have metastasized to the lungs, many years post 
service-tend to weigh against the appellant's assertions of 
a medical relationship between the cancers resulting in the 
veteran's death and service.  Significantly, none of the 
medical records associated with the claims file contains a  
medical evidence or opinion even suggesting a relationship 
between renal or lung cancer to the veteran's military 
service, and neither the appellant nor her representative has 
presented, identified or alluded to the existence of any such 
evidence-despite being given several opportunities to do so 
(most recently, in connection with the appellant's 2006 Board 
hearing).

In addition to the medical and other objective evidence, the 
Board has considered the lay assertions advanced in 
connection with the claim on appeal.  As indicated above, 
however, the appellant's and her cousin's assertions that the 
veteran served in Vietnam are based on what the appellant 
asserts the veteran told her (and not on personal knowledge), 
and no such service is objectively documented.  Further, to 
the extent that the appellant attempts to establish a medical 
relationship between the veteran's service and his death on 
the basis of her own assertions, such evidence must also 
fail.  As a layperson without the appropriate medical 
training and expertise, she simply is not competent to render 
a probative opinion on a medical matter-such as whether 
there exists a medical relationship between the veteran's 
death from lung or renal cancer and his military service or 
any incident thereof.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, any lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death, to 
include as due to AO exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent or probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


